Case 5:17-cr-50010-TLB Document 552       Filed 05/03/21 Page 1 of 3 PageID #: 15376




                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF ARKANSAS
                         FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA )
                         )
V.                       )                   Case No. 5:17-CR-50010-001-TLB
                         )
JONATHAN WOODS           )

MOTION FOR RELIEF PURSUANT TO FEDERAL RULE OF CRIMINAL
          PROCEDURE 33 FOR BRADY VIOLATIONS

          Comes now, Jonathan Woods, by and through counsel, and for his motion,

states:

          1.   On March 1, 2017, Jonathan Woods was indicted for a number of

               federal crimes surrounding his involvement in and distribution of

               General Improvement Funds (GIF) as a member of the Arkansas

               Senate. Doc. 1.

          2.   On May 3, 2018, Woods was convicted of fifteen counts. Doc. 378.

          3.   On October 16, 2020, Woods’ convictions and sentence were

               affirmed.

          4.   On December 17, 2020, Woods’ petition for rehearing was denied.

               The mandate was issued on December 28, 2020.

          5.   Thus, this motion for relief is timely filed. See Fed. R. Crim. P.

               33(b)(1).



                                         1
Case 5:17-cr-50010-TLB Document 552     Filed 05/03/21 Page 2 of 3 PageID #: 15377




      6.    The heart of the matter is that the government suppressed Brady

            information that would have been material to Woods’ defense at the

            guilt/innocence phase, Woods’ investigation of the case, and Woods’

            argument at sentencing.

      7.    First, the government failed to disclose information that Jeremy

            Hutchinson had told the Federal Bureau of Investigation (FBI) that he

            had personally vetted Milton “Rusty” Cranford’s hiring of Christina

            Mitchell to ensure that it complied with legal and ethical

            requirements.

      9.    Second, the government failed to disclose information that Agent

            Michael Lowe participated in the investigation that ultimately led to

            Woods, which was necessary information in light of Agent Robert

            Cessario’s phone call to Agent Lowe at the time of the hard drive

            destruction.

      10.   Third, the government failed to disclose information that Agent Lowe

            had coerced, pressured, and directed Hutchinson to reveal attorney-

            client privileged information that resulted in the investigation of

            Woods.

      11.   The failure to disclose this information individually and cumulatively

            prejudiced Woods.


                                        2
Case 5:17-cr-50010-TLB Document 552    Filed 05/03/21 Page 3 of 3 PageID #: 15378




      WHEREFORE, Jonathan Woods respectfully requests this Court to grant a

hearing on this motion, vacate the convictions, and dismiss the charges. Once a

hearing is granted, this Court should permit discovery into the aforementioned

information and allow Woods the right to amend his pleadings as new information

is developed in discovery.

                                          Respectfully submitted,

                                          /s/ Lee Short
                                          Lee D. Short
                                          Bar # 2010-136
                                          SHORT LAW FIRM
                                          425 W. Broadway, Ste. A
                                          North Little Rock, AR 72114
                                          (501) 766-2207
                                          LeeDShort@gmail.com



                                          /s/ Patrick J. Benca
                                          Patrick J. Benca
                                          Bar No. Ark. 99020
                                          MCDANIEL, WOLFF, & BENCA
                                          1307 West Fourth Street
                                          Little Rock, Arkansas 72201
                                          (501) 235-8336
                                          (866) 419-1601 (fax)
                                          pjbenca@gmail.com




                                      3
